Exhibit 99.2 News For more information, contact Kelli Powers, (314) 577-9618 FOR IMMEDIATE RELEASE ANHEUSER-BUSCH ANNOUNCES11.9 PERCENT DIVIDEND INCREASE ST. LOUIS, July 25, 2007 – August A. Busch IV, president and chief executive officer of Anheuser-Busch Cos. Inc. today announced that the Board of Directors has increased the regular quarterly dividend rate on the company’s common stock11.9 percent, to 33 cents from 29½ cents per share payable September 10, 2007, to shareholders of record August 9, 2007.This marks the company’s 31st consecutive year of dividend increases. Based in St. Louis, Anheuser-Busch is the leading American brewer, holding approximately 50 percent share of U.S. beer sales.The company brews the world’s largest-selling beers, Budweiser and Bud Light.Anheuser-Busch also owns a 50percent share in Grupo Modelo, Mexico’s leading brewer, and a 27 percent share in China brewer Tsingtao, whose namesake beer brand is the country’s best-selling premium beer.Anheuser-Busch ranked No. 1 among beverage companies in FORTUNE Magazine’s Most Admired U.S. and Global Companies lists in 2007.Anheuser-Busch is one of the largest theme park operators in the United States, is a major manufacturer of aluminum cans and one of the world’s largest recyclers of aluminum cans.For more information, visit www.anheuser-busch.com. # # #
